OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03790 Quantitative Group of Funds 55 Old Bedford Road, Lincoln, MA01773 Willard L. Umphrey, Quantitative Group of Funds 55 Old Bedford Road, Lincoln, MA01773 (Name and address of agent for service) 781-259-1144 (Registrant’s telephone number) Date of fiscal year end:March 31 Date of reporting period: December 31, 2010 Item 1. Schedule of Investments QUANT SMALL CAP FUND SCHEDULE OF INVESTMENTS 12/31/2010 (unaudited) Common Stock - 98.9% Shares Value AIRLINES - 0.0% Hawaiian Holdings, Inc. (a) AUTO COMPONENTS - 0.0% Motorcar Parts of America, Inc. (a) BANKS - 3.2% Bank of the Ozarks, Inc. CoBiz Financial, Inc. Dime Community Bancshares, Inc. F.N.B. Corporation Pinnacle Financial Partners, Inc. (a) Southside Bancshares, Inc. WestAmerica Bancorporation CHEMICALS - 3.4% Balchem Corporation Ferro Corporation (a) LSB Industries, Inc. (a) Material Sciences Corporation (a) COMMERCIAL SERVICES & SUPPLIES - 7.1% Acacia Research Corporation (a) Ballantyne Strong, Inc. (a) CAI International, Inc. (a) Clean Harbors, Inc. (a) Collectors Universe, Inc. GP Strategies Corporation (a) Kforce, Inc. (a) Lincoln Educational Services Corporation MediaMind Technologies, Inc. (a) National American University The Providence Service Corporation (a) Waste Connections, Inc. (b) COMMUNICATIONS EQUIPMENT - 3.3% Atheros Communications, Inc. (a) Hughes Communications, Inc. (a) NICE-Systems Ltd. (a)(c) TeleNav, Inc. (a) Westell Technologies, Inc., Class A (a) COMPUTERS & PERIPHERALS - 0.1% Key Tronic Corporation (a) Xyratex Ltd. (a) CONSTRUCTION & ENGINEERING - 0.4% MasTec, Inc. (a) CONTAINERS & PACKAGING - 0.9% Silgan Holdings, Inc. Sonoco Products Company UFP Technologies, Inc. (a) DIVERSIFIED FINANCIALS - 4.5% BofI Holding, Inc. (a) Calamos Asset Management, Inc., Class A Diamond Hill Investment Group, Inc Federal Agricultural Mortgage Corp., Class C Fifth Street Finance Corp. First Cash Financial Services, Inc. (a) Gladstone Investment Corp. Hercules Technology Growth Capital, Inc. Meta Financial Group, Inc. Oppenheimer Holdings, Class A optionsXpress Holdings, Inc. Tower Bancorp, Inc. Virtus Investment Partners, Inc. (a) DIVERSIFIED TELECOMMUNICATION - 0.1% IDT Corporation, Class B Neutral Tandem, Inc. (a) ELECTRICAL EQUIPMENT- 0.8% Active Power, Inc. (a) American Superconductor Corp. (a)(b) Powell Industries, Inc. (a) Preformed Line Products Company ELECTRONIC EQUIPMENT & INSTRUMENTS - 5.3% DDi Corp. eMagin Corporation (a) ePlus, Inc. (a) Finisar Corporation (a) MedQuist, Inc. OSI Systems, Inc. (a) Riverbed Technology (a) ENERGY EQUIPMENT & SERVICES - 4.2% Core Laboratories N.V. FOOD & DRUG RETAILING - 2.5% Central European Distribution Corporation (a) United Natural Foods, Inc. (a) Village Super Market, Inc., Class A FOOD PRODUCTS - 2.5% Diamond Foods, Inc. Hain Celestial Group, Inc. (a) Inventure Foods, Inc. (a) MGP Ingredients, Inc. Schiff Nutrition International, Inc. HEALTH CARE EQUIPMENT & SUPPLIES - 2.2% Atrion Corporation Kensey Nash Corporation (a) LeMaitre Vascular, Inc. (a) Nutraceutical International Corporation (a) Shamir Optical Industry, Ltd. SXC Health Solutions, Corp. (a) Synergetics USA, Inc. (a) HEALTH CARE PROVIDERS & SERVICES - 4.7% Allied Healthcare International, Inc. (a) Almost Family, Inc. (a) BioScrip, Inc. (a) Continucare Corporation (a) eResearch Technology, Inc. (a) Henry Schein, Inc. (a) Metropolitan Health Networks, Inc. (a) PDI, Inc. (a) Psychemedics Corporation U.S. Physical Therapy, Inc. (a) Universal Health Services, Inc., Class B HOTELS, RESTAURANTS & LEISURE - 1.3% AFC Enterprises, Inc. (a) California Pizza Kitchen, Inc. (a) Denny's Corporation (a) Famous Dave's of America, Inc. (a) Full House Resorts, Inc. (a) Life Time Fitness, Inc. (a) INSURANCE - 0.1% Crawford & Company, Class B (a) Primus Guaranty, Ltd. (a) INTERNET SOFTWARE & SERVICES - 4.5% A.D.A.M., Inc. (a) Answers Corporation (a) EasyLink Services International Corporation, Class A (a) GeoEye, Inc. (a) GSI Commerce, Inc. (a) HealthStream, Inc. (a) Internet Capital Group, Inc. (a) LogMeIn, Inc. (a) IT CONSULTING & SERVICES - 2.6% Alliance Data Systems Corporation (a)(b) MACHINERY - 4.3% Argan, Inc. (a) Gardner Denver, Inc. The Middleby Corporation (a) MARINE - 0.0% Great Lakes Dredge & Dock Corporation MEDIA - 3.4% A. H. Belo Corporation, Class A (a) Cinemark Holdings, Inc. Journal Communications, Inc., Class A(a) Regal Entertainment Group METALS & MINING - 5.4% Compass Minerals International, Inc. Great Northern Iron Ore Properties Stillwater Mining Company (a) MULTILINE RETAIL - 0.9% Fred's, Inc., Class A Gordmans, Inc. (a) OIL & GAS - 0.8% Cheniere Energy, Inc. (a) China North East Petroleum Holding Ltd. (a) L & L Energy, Inc. (a) Miller Petroleum, Inc. (a) Natural Gas Services Group, Inc. (a) PHARMACEUTICALS - 0.6% Hi-Tech Pharmacal Co., Inc. (a) SciClone Pharmaceuticals, Inc. (a) Supergen, Inc. (a) Targacept, Inc. (a) REAL ESTATE - 11.2% AMB Property Corporation American Campus Communities, Inc. Arbor Realty Trust, Inc. (a) Entertainment Properties Trust Hersha Hospitality Trust Newcastle Investment Corp. (a) Reading International, Inc., Class A (a) Resource Capital Corp. Ventas, Inc. ROAD & RAIL - 0.7% Old Dominion Freight Line, Inc. (a) RailAmerica, Inc. (a) SEMICONDUCTOR EQUIPMENT & PRODUCTS - 2.2% 8x8, Inc. (a) Alpha & Omega Semiconductor, Inc. (a) Amtech Systems, Inc. (a) Cypress Semiconductor Corporation (a) Integrated Silicon Solution, Inc. (a) MIPS Technologies, Inc. (a) Nova Measuring Instruments Ltd. (a) SOFTWARE - 3.6% Blackboard, Inc. (a)(b) ClickSoftware Technologies Ltd. (a) DJSP Enterprises, Inc. Dynamics Research Corporation (a) Evolving Systems, Inc. GSI Technology, Inc. (a) IncrediMail Ltd. Magic Software Enterprises Ltd. SuccessFactors, Inc. (a) Verint Systems Inc. (a) SPECIALTY RETAIL - 2.4% Chico's FAS, Inc. Destination Maternity Corporation (a) Medifast, Inc. (a) Monro Muffler Brake, Inc. Shoe Carnival, Inc. The Wet Seal, Inc., Class A (a) West Marine, Inc. (a) Winmark Corporation TEXTILES & APPAREL - 5.5% Crocs, Inc. (a) GUESS?, Inc. Phillips-Van Heusen Corporation R.G. Barry Corporation WIRELESS TELECOMMUNICATION SERVICES - 4.2% SBA Communications Corporation (a) USA Mobility, Inc. TOTAL COMMON STOCK (Cost $84,507,836) SHORT TERM INVESTMENTS - 1.7% Par Value Value State Street Bank & Trust Co., Repurchase Agreement .01%, 01/03/11, (Dated 12/31/10), Collateralized by $1,985,000 par U.S. Treasury Note2.5% due 04/30/2015, Market Value $2,059,437.50, Repurchase Proceeds $2,014,002 (Cost $2,014,000) $ TOTAL INVESTMENTS (EXCLUDING INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED) - 100.6% (Cost $86,521,836) INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED - 2.0% Money Market - 2.0% JP Morgan Prime Money Market Fund - Inst. (Cost $2,329,190) TOTAL INVESTMENTS - 102.6% (Cost $88,851,026) OTHER ASSETS & LIABILITIES (NET) - (2.6%) NET ASSETS - 100% $ (a) Non-income producing security (b) All or a portion of this security was out on loan. (c) ADR - American Depositary Receipts Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. The Portfolio is actively managed and holdings are subject to change. There is no guarantee the Fund will continue to invest in the securities referenced. Reference to specific securities or holdings should not be considered recommendations for action by investors. Quant Small Cap Fund FASB 157 Disclosure Portfolio securities are valued each business day at the last reported sale price on the principal exchange or market on which they are traded. If there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For certain securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Board of Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate on each business day. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. Because foreign markets may be open at different times than the New York Stock Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ●Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2-Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ●Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2010: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Carrying Value at December 31, 2010 Level 1 Level 2 Level 3 Total Small Cap Common Stocks $- $- Depository Receipts - - Limited Partnership Units - - Real Estate Inv. Trusts - - Short Term Investments - - Total $ 115,224,153 - Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. QUANT LONG / SHORT FUND SCHEDULE OF INVESTMENTS (unaudited) December 31, 2010 Common Stock - 98.0% Long Positions - 128.3% Shares Value AEROSPACE & DEFENSE - 0.5% Northrop Grumman Corporation (b) $ AIRLINES - 1.9% United Continental Holdings, Inc. (a)(b) AUTOMOBILES & COMPONENTS - 3.9% Ford Motor Company (a)(b) The Goodyear Tire & Rubber Company (a)(b) TRW Automotive Holdings Corp. (a) BANKS - 3.1% East West Bancorp, Inc. M&T Bank Corporation (b) New York Community Bancorp, Inc. (b) BIOTECHNOLOGY - 0.4% Celgene Corporation (a) Genzyme Corporation (a) Gilead Sciences, Inc. (a) BUILDING PRODUCTS - 2.2% Owens Corning (a)(b) CHEMICALS - 1.4% Ashland, Inc. Eastman Chemical Company (b) Huntsman Corporation The Dow Chemical Company The Lubrizol Corporation COMMERCIAL SERVICES & SUPPLIES - 1.3% Career Education Corporation (a) ITT Educational Services, Inc. (a)(b) COMPUTERS & PERIPHERALS - 13.3% Apple, Inc. (a) Hewlett-Packard Company International Business Machines Lexmark International, Inc. (a) CONSTRUCTION & ENGINEERING - 0.9% Chicago Bridge & Iron Company N.V. (a) DISTRIBUTORS - 0.4% WESCO International, Inc. (a) DIVERSIFIED FINANCIAL SERVICES - 7.1% CIT Group Inc. (a) Citigroup, Inc. (b) JPMorgan Chase & Co. NYSE Euronext (b) The Goldman Sachs Group, Inc. DIVERSIFIED TELECOMMUNICATION SERVICES - 5.0% AT&T Corporation (b) Qwest Communications International, Inc. Sprint Nextel Corporation (b) ELECTRIC UTILITIES - 1.3% Exelon Corporation (b) ELECTRONIC EQUIPMENT & INSTRUMENTS - 5.4% Jabil Circuit, Inc. (b) Molex Incorporated Vishay Intertechnology, Inc. (a)(b) ENERGY EQUIPMENT & SERVICES - 0.2% Patterson-UTI Energy, Inc. FOOD PRODUCTS - 4.5% Hormel Foods Corporation (b) Smithfield Foods, Inc. (a) Tyson Foods, Inc. FOOD STAPLES & DRUG RETAILING - 1.8% Coca-Cola Enterprises, Inc. (b) GAS UTILITIES - 1.2% Integrys Energy Group, Inc. (b) HEALTH CARE EQUIPMENT & SERVICES - 2.6% Humana Inc. (a) Medtronic, Inc. UnitedHealth Group Inc. HEALTH CARE PROVIDERS & SERVICES - 4.0% Cardinal Health, Inc. HOTELS, RESTAURANTS & LEISURE - 0.5% Las Vegas Sands Corp. (a) HOUSEHOLD DURABLES - 1.4% Newell Rubbermaid, Inc. HOUSEHOLD PRODUCTS - 0.1% Procter & Gamble Company INDUSTRIAL CONGLOMERATES - 0.6% Honeywell International Inc. INSURANCE - 3.6% Assured Guaranty Ltd. Prudential Financial Inc. IT CONSULTING & SERVICES - 4.3% Cognizant Technology Solutions Corporation (a)(b) MACHINERY - 2.5% Cummins, Inc. Joy Global, Inc. Parker-Hannifin Corporation The Timken Company MEDIA - 6.5% Gannett Co., Inc. (b) Netflix, Inc. (a)(b) Time Warner Cable, Inc. (a) Time Warner, Inc. Viacom Inc. (a) METALS & MINING - 1.8% Newmont Mining Corporation (b) Cliffs Natural Resources Inc. Freeport-McMoRan Copper & Gold, Inc. OIL & GAS - 14.9% Apache Corporation Chevron Corporation ConocoPhillips (b) Marathon Oil Corporation (b) Sunoco, Inc. Valero Energy Corporation Whiting Petroleum Corporation (a) PAPER & FOREST PRODUCTS - 0.5% Domtar Corporation International Paper Company PHARMACEUTICALS & BIOTECHNOLOGY - 10.7% AmerisourceBergen Corporation (b) Amgen, Inc. (a) Biogen Idec, Inc. (a)(b) Cephalon, Inc. (a)(b) Eli Lilly and Company (b) REAL ESTATE - 4.7% Chimera Investment Corporation (b) Forest City Enterprises, Inc. (b) RETAILING - 3.8% Amazon.com, Inc. (a) 81 Best Buy Co., Inc. (b) priceline.com Incorporated (b) Wal-Mart Stores, Inc. (b) SEMICONDUCTOR EQUIPMENT - 3.8% Advanced Micro Devices, Inc. (a)(b) Micron Technology, Inc. (c)(b) SOFTWARE & SERVICES - 3.6% Autodesk, Inc. McAfee, Inc. (a) Microsoft Corporation VMware, Inc. (a) TOBACCO - 1.5% Philip Morris International, Inc. (a) WIRELESS TELECOMMUNICATIONS - 1.1% MetroPCS Communications, Inc. (a)(b) TOTAL LONG POSITIONS - 128.3% (Cost $62,505,631) Short Positions - (30.1%) AIRLINES - (0.2%) AMR Corporation (a) AUTOMOBILES & COMPONENTS - (0.2%) Gentex Corporation LKQ Corporation (a) BANKS - (0.7%) MBIA, Inc. Wilmington Trust Corporation BIOTECHNOLOGY - (5.2%) Dendreon Corporation (a) Human Genome Sciences Inc. (a) Vertex Pharmaceuticals Incorporated (a) COMMERCIAL SERVICES AND SUPPLIES - (2.5%) FTI Consulting, Inc. (a) Monster Worldwide, Inc. (a) COMMUNICATIONS EQUIPMENT - (3.0%) Ciena Corporation (a) Silicon Laboratories, Inc. (a) CONSTRUCTION & ENGINEERING - (1.0%) Eagle Materials, Inc. Vulcan Materials Company CONSUMER SERVIES & SUPPLIES - (0.2%) Apollo Group, Inc. (a) DIVERSIFIED FINANCIAL SERVICES - (0.2%) Marshall & Ilsley Corporation ENERGY EQUIPMENT & SERVICES - (0.8%) Cobalt International Energy, Inc. (a) HEALTH CARE EQUIPMENT & SERVICES - (0.1%) Boston Scientific Corporation (a) HEALTH CARE PROVIDERS & SERVICES - (1.2%) Alere Inc. (a) INSURANCE - (0.1%) White Mountains Insurance Group, Ltd. INTERNET SOFTWARE & SERVICES - (0.5%) Allscripts-Misys Healthcare Solutions, Inc. (a) MEDIA - (4.9%) Brocade Communications Systems, Inc. (a) Clear Channel Outdoor Holdings, Inc. (a) DreamWorks Animation SKG, Inc. (a) Lamar Advertising Company Liberty Media Capital (a) OIL & GAS - (0.0%) Comstock Resources, Inc. (a) REAL ESTATE - (3.2%) Douglas Emmett, Inc. General Growth Properties, Inc. The Howard Hughes Corporation The St. Joe Company SEMICONDUCTOR EQUIPMENT - (0.9%) Rambus, Inc. (a) SOFTWARE & SERVICES- (0.5%) Nuance Communications, Inc. (a) UTILITIES - (2.8%) Southwestern Energy Company (a) WIRELESS TELECOMMUNICATIONS- (2.1%) Leap Wireless International, Inc. (a) SBA Communications Corporation (a) TOTAL SHORT POSITIONS(30.3%) (Proceeds $14,292,044) TOTAL INVESTMENTS (EXCLUDING INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED) - 98.0% $ (Cost $48,213,587) Short Term Investments - 0.3% Par Value Value T Bills - 0.3% U.S. Treasury Bill,due 2/10/2011 (c) (Cost $199,950) INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED - 14.5% Par Value Value Registered Money Market - 14.9% State Street Navigator Securities Lending Prime Portfolio (Cost $7,902,877) TOTAL INVESTMENTS113.2% $ (Cost $56,316,414) OTHER ASSETS & LIABILITIES (NET) - (13.2%) NET ASSETS - 100% $ (a) Non-Income producing security (b) All or a portion of this security was out on loan. (c) At September 30, 2010, Certain United States Treasury Bills with a market value of $199,896were pledged to cover margin requirements for futures contracts. Futures Contracts at December 31, 2010: Contracts - $50 times premium/delivery month/commitment Unrealized S&P ini Index Appreciation 16/Mar2011/Long Short security positions may be held with cash collateral for securities loaned. The percentage of each investment category is calculated as a percentage of net assets. Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Quant Long Short Fund FASB 157 Disclosure Portfolio securities are valued each business day at the last reported sale price on the principal exchange or market on which they are traded. If there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For certain securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Board of Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate on each business day. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. Because foreign markets may be open at different times than the New York Stock Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ●Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2-Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ●Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2010: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Carrying Value at December 31, 2010 Level 1 Level 2 Level 3 Total Long/Short Common Stock $ 66,060,455 $- $- $ 66,060,455 Real Estate Inv. Trusts - - Short Term Investments - - Total Assets $ 68,072,107 $- $ 76,174,965 Liabilities in Securities Sold Short- Liabilities in Securities Sold Short- - - Common Stock - - $ (15,858,010) Real Estate Inv. Trusts ( 241,247) - - ( 241,247) Total Liabilities $ (16,099,257) $- $- $ (16,099,257) Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. QUANT EMERGING MARKETS FUND SCHEDULE OF INVESTMENTS 12/31/2010 (unaudited) Common Stock - 94.1% Shares Value BRAZIL - 9.0% Banco Bradesco SA (c) $ Banco do Brasil SA BR Malls Participacoes SA (a) Brasil Telecom Participacoes SA Cielo SA Companhia de Bebidas das Americas (c) Companhia de Saneamento Basico (c) Cosan SA Industria e Comercio (a) Energias do Brasil SA (a) Equatorial Energia SA Gerdau SA (c) Light SA Petroleo Brasileiro SA Petroleo Brasileiro SA (c) Positivo Informatica SA Souza Cruz SA Sul America SA Tele Norte Leste Participacoes SA (c) Vale SA CHILE - 1.5% Banco Santander Chile (c) Enersis SA (c) Lan Airlines SA (b)(c) CHINA - 20.0% Agricultural Bank of China, Class H AMVIG Holdings Limited Bank of China Ltd., Class H Belle International Holdings Limited Bosideng International Holdings Ltd. Central China Real Estate Ltd. China Coal Energy Co., Ltd. China Construction Bank Corporation China Mobile Limited China Petroleum & Chemical Corporation China Pharmaceutical Group Limited China Shenhua Energy Co., Ltd. China Shineway Pharmaceutical Group Limited China State Construction Engineering Corporation China Unicom (Hong Kong) Ltd. China Yuchai International Ltd. CNOOC Limited COSCO International Holdings Ltd. Daphne International Holdings Ltd. Dongfeng Motor Group Company Limited Fosun International Fufeng Group Limited Great Wall Motor Co., Ltd. Greentown China Holdings Ltd. GZI Real Estate Investment Trust Haitian International Holdings Ltd. Harbin Power Equipment Company Limited, Class H Industrial & Commercial Bank of China Ltd. Kingboard Chemical Holdings, Ltd. Kowloon Development Co., Ltd. Lianhua Supermarket Holdings Co., Ltd. Renhe Commercial Holdings Shenzhen Investment Ltd. Sino Biopharmaceutical Limited Sinolink Worldwide Holdings Limited Soho China Limited Tencent Holdings Limited TPV Technology Limited Weichai Power Company Ltd. Yanzhou Coal Mining Company Limited Yue Yuen Industrial Holdings Ltd. Zhejiang Expressway Co., Ltd. Zijin Mining Group Co., Ltd. CZECH REPUBLIC - 0.2% Komercni Banka AS HUNGARY - 0.5% Egis Gyogyszergyar Nyrt. Magyar Telekom Telecommunications PLC Richter Gedeon Nyrt. INDIA - 8.4% Allahabad Bank Andhra Bank Apollo Tyres Ltd. Bajaj Holdings & Investment Limited Balrampur Chini Mills Bank of Baroda Canara Bank Chambal Fertilisers & Chemicals Limited Dena Bank Great Eastern Shipping Company Limited Hindalco Industries Ltd. Indian Bank Indian Overseas Bank Jet Airways (India) Ltd. Jindal SAW Ltd. Oil and Natural Gas Corp. Limited Oriental Bank of Commerce Patni Computer Systems Rolta India Limited Syndicate Bank Tata Chemicals Ltd. Tata Steel Limited Triveni Engineering & Industries Ltd. Union Bank of India Vijaya Bank Welspun Corp Ltd. INDONESIA - 3.4% . PT Astra International Tbk (a) PT Bank Mandiri PT Charoen Pokphand Indonesia Tbk PT Indika Energy Tbk PT Indo Tambangraya Megah Tbk PT Kalbe Farma Tbk PT PP London Sumatra Indonesia Tbk PT Semen Gresik PT Unilever Indonesia Tbk PT United Tractors Tbk MALAYSIA - 3.8% Affin Holdings Berhad Alliance Financial Group Berhad Gamuda Berhad Genting Malaysia Berhad Hong Leong Bank Berhad Hong Leong Financial Group Berhad KLCC Property Holdings Berhad Kuala Lumpur Kepong Berhad Lafarge Malayan Cement Berhad Malayan Banking Berhad PLUS Expressways Berhad RHB Capital Berhad SapuraCrest Petroleum Berhad Tan Chong Motor Holdings Berhad Telekom Malaysia Berhad Top Glove Berhad WCT Berhad MEXICO - 3.5% Alfa SA America Movil SAB de C.V., Series L Coca-Cola FEMSA, S.A.B. de C.V. (c) Consorcio ARA SAB de C.V. Embotelladoras Arca, S. A. B. de C.V. Fomento Economico Mexicano SAB (c) GRUMA, S.A.B. de C.V. Grupo Bimbo SAB de C.V. Grupo Carso SAB de C.V., Series A Grupo Comercial Chedraui S.A. de C.V Kimberly-Clark de Mexico SA de C.V., Class A Organizacion Soriana S.A.B. de C.V., Class B Telefonos de Mexico SA (c) PERU - 0.4% Banco Continental S.A. Intergroup Financial - CMN Sociedad Minera Cerro Verde SAA PHILIPPINES - 0.3% SM Investments Corporation POLAND - 1.0% KGHM Polska Miedz SA RUSSIA - 5.4% Evraz Group SA (a)(b)(d) Gazprom (c) LUKoil (c) Norilsk Nickel Mining and Metallurgical Co. (c) Severstal (d) Tatneft (c) SINGAPORE - 0.7% Yangzijiang Shipbuilding Holdings Limited SOUTH AFRICA - 5.0% Absa Group Limited Adcock Ingram Holdings Ltd. Barloworld Limited FirstRand Limited Fountainhead Property Trust Management Limited Gold Fields Ltd. (c) Imperial Holdings Limited Investec Limited Kumba Iron Ore Limited MMI Holdings Ltd. Netcare Limited RMB Holdings Ltd. Sanlam Limited Santam Limited SOUTH KOREA - 13.9% Busan Bank Daegu Bank (a) Daelim Industrial Co., Ltd. Daishin Securities Company (a) Daum Communications Corp. Dongbu Insurance Co., Ltd. Dongkuk Steel Mill Company, Ltd. Halla Climate Control Corp. Hana Financial Group, Inc. Hanwha Chemical Corporation (a) Hyundai Department Store Co., Ltd. (a) Hyundai Marine & Fire Insurance Co., Ltd. Hyundai Motor Company Kangwon Land, Inc. (a) Korea Exchange Bank KP Chemical Corp. (a) LG Corp. LG Display Co., Ltd. (a) LG Electronics, Inc. LIG Insurance Co., Ltd. NEOWIZ Games Corporation Orion Corporation Pohang Iron and Steel Company (POSCO) Samsung Electronics Co., Ltd. SeAH Besteel Corporation SK C&C Co., Ltd. SK Communications Co., Ltd. SK Energy Co., Ltd. TAIWAN - 12.2% Acer, Inc. Advantech Co., Ltd. China Bills Finance Corporation Chunghwa Telecom Co., Ltd. Coretronic Corp. Delta Electronics, Inc. Eternal Chemical Co., Ltd. Farglory Land Development Co., Ltd. Formosa Chemicals & Fiber Corporation Fubon Financial Holding Co., Ltd. HTC Corporation Huaku Development Co., Ltd. Lite-On Technology Corp. Pou Chen Corporation Powertech Technology, Inc. President Chain Store Corp. SoftWorld International Corp. Taiwan Semiconductor Manufacturing Company Ltd. TECO Electric & Machinery Co., Ltd. Tong Yang Industry Co., Ltd. Tripod Technology Corporation U-Ming Marine Transport Corporation Uni-President Enterprises Corporation United Microelectronics Corporation Wintek Corporation THAILAND - 2.0% Banpu PCL Charoen Pokphand Foods PCL (e) CP ALL PCL Thai Airways International PCL TURKEY - 2.9% Arcelik AS Eregli Demir ve Celik Fabrikalari TAS Ford Otomotiv Sanayi AS Haci Omer Sabanci Holding AS Selcuk Ecza Deposu Ticaret Ve Sanayi AS Tofas Turk Otomobil Fabrikasi AS Tupras - Turkiye Petrol Rafinerileri AS Turkiye Halk Bankasi AS Turkiye Is Bankasi AS Turkiye Sise ve Cam Fabrikalari AS (a) TOTAL COMMON STOCK (Cost $176,743,038) Preferred Stock - 6.1% BRAZIL - 6.1% Banco ABC Brasil Banco Estado Do Rio Grande Do Sul SA Brasil Telecom Participacoes SA Eletropaulo Metropolitana SA Industrias Klabin de Papel e Celulose Itau Unibanco Holding SA Marcopolo SA Metalurgica Gerdau SA Suzano Papel e Celulose SA Telecomunicacoes de Sao Paulo SA Telemar Norte Leste SA Ultrapar Participacoes SA Vale SA TOTAL PREFERRED STOCK (Cost $12,395,763) TOTAL INVESTMENTS (EXCLUDING INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED) (Cost $189,138,801) INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED - 0.7% Par Value Value Money Market - 0.7% JP Morgan Prime Money Market Fund - Inst. $ (Cost $1,766,967) TOTAL INVESTMENTS - 100.9% (Cost $190,905,768) OTHER ASSETS & LIABILITIES (Net) - (0.9%) NET ASSETS - 100% $ (a) Non-income producing security. (b) All or a portion of this security was out on loan. (c) ADR - American Depositary Receipts (d) GDR - Global Depositary Receipts (e) NVDR - Non Voting Depository Receipts The percentage of each investment category is calculated as a percentage of net assets. SECTOR ALLOCATIONS (as a percentage of Total Net Assets) Financials 22.9% Materials 14.9% Energy 14.5% Information Technology 13.3% Industrials 9.1% Consumer Discretionary 8.9% Consumer Staples 7.5% Telecommunication Services 5.9% Health Care 1.7% Utilities 1.5% Cash and Other Assets (Net) -0.2% Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Quant Emerging Markets Fund FASB 157 Disclosure Portfolio securities are valued each business day at the last reported sale price on the principal exchange or market on which they are traded. If there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For certain securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Board of Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate on each business day. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. Because foreign markets may be open at different times than the New York Stock Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ●Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2-Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ●Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2010: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Carrying Value at December 31, 2010 Level 1 Level 2 Level 3 Total Emerging Markets Common Stocks $ 4,814,197 $- Common Stock Units - - Depository Receipts - - Preferred Stock - - Real Estate Inv. Trusts - - Short Term Investments - - Total $- Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. QUANT FOREIGN VALUE FUND SCHEDULE OF INVESTMENTS (UNAUDITED) December 31, 2010 Common Stock - 98.7% Shares Value AUSTRALIA - 2.2% BHP Billiton Ltd. $ AUSTRIA - 2.4% Andritz AG BELGIUM - 2.4% KBC Groep N.V. (a) Solvay S.A. CANADA- 2.4% Methanex Corporation CYPRUS- 2.5% Prosafe SE FINLAND - 6.4% Kone OYJ-B Konecranes OYJ YIT OYJ FRANCE - 6.8% Christian Dior S.A. Imerys S.A. Technip S.A. Transgene S.A. (a) GERMANY - 14.3% BASF SE Demag Cranes AG Hannover Rueckvers Muenchener Rueckvers AG Symrise AG Tognum AG Wincor Nixdorf AG INDIA- 3.3% Infosys Technologies Ltd. (b) State Bank of India (c) IRELAND - 5.8% CRH plc Greencore Group plc Smurfit Kappa Group plc (a) ITALY - 2.2% Trevi Finanziaria SpA JAPAN - 11.1% Asahi Breweries Ltd. Iino Kaiun Kaisha, Ltd. Kansai Electric Power Company Inc. KDDI Corporation Meiji Holdings Co., Ltd. Nippon Yusen Kabushiki Kaisha Showa Denko K.K. NORWAY - 3.1% Camillo Eitzen & Co. ASA (a) DnB NOR ASA SOUTH AFRICA - 3.2% Metorex Ltd. (a) Sasol Ltd. SOUTH KOREA - 5.0% Samsung Electronics Company Ltd. SK Telecom Company Ltd. SWEDEN - 10.4% Autoliv Inc. Duni AB Investor AB, Class B Svenska Handelsbanken AB, Class A SWITZERLAND - 1.9% Novartis AG THAILAND - 4.0% Thai Oil PCL UNITED KINGDOM - 9.3% Barratt Developments plc (a) BBA Aviation plc Bellway plc Lloyds TSB Group plc (a) Persimmon plc (a) Taylor Wimpey plc (a) TOTAL COMMON STOCK (Cost $419,262,078) Short Term Investments - 1.4% Par Value Value COMMERCIAL PAPER -1.4% HSBC Finance Corporation,0.1%, due 1/03/2011 $ (Cost $5,851,000) State Street Global Advisors FDS,0.00%, due 1/03/2011 (Cost $118) TOTAL SHORT TERM INVESTMENTS - 1.4% TOTAL INVESTMENTS - 100.1% (Cost $425,113,196) OTHER ASSETS & LIABILITIES (NET) - (0.1%) NET ASSETS - 100% $ (a) Non-income producing security (b) ADR - American Depository Receipts (c) GDR - Global Depository Receipts The percentage of each investment category is calculated as a percentage of net assets. SECTOR ALLOCATIONS (as a percentage of Total Net Assets) Industrials 18.4% Materials 18.0% Financials 16.4% Consumer Discretionary 15.1% Energy 11.7% Information Technology 6.5% Consumer Staples 5.1% Telecommunication Services 3.4% Health Care 2.5% Utilities 1.6% Other Assets & Liabilities 1.3% Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Quant Foreign Value Fund FASB 157 Disclosure Portfolio securities are valued each business day at the last reported sale price on the principal exchange or market on which they are traded. If there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For certain securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Board of Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate on each business day. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. Because foreign markets may be open at different times than the New York Stock Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ●Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2-Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ●Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2010: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Carrying Value at December 31, 2010 Level 1 Level 2 Level 3 Total Foreign Value Common Stock $- $ 411,679,483 Depository Receipts - - Short Term Investments - - Total $- Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. QUANT FOREIGN VALUE SMALL CAP FUND SCHEDULE OF INVESTMENTS (UNAUDITED) December 31, 2010 Common Stock - 94.0% Shares Value AUSTRALIA - 4.0% Austal Limited $ Industrea Limited Sigma Pharmaceuticals Ltd. (a) BELGIUM - 2.0% Agfa-Gevaert Group (a) Kinepolis Group BRAZIL - 2.0% Equatorial Energia SA Redentor Energia SA (a) CAMBODIA - 1.4% NagaCorp Ltd. CANADA - 1.3% Astral Media, Inc. CHINA - 14.6% China Fishery Group Limited China Gerui Advanced Materials Group Limited China Hongxing Sports Limited China Natural Gas, Inc. (a) Lihua International, Inc. (a) Samson Holding Ltd. Sichuan Expressway Company Limited Texwinca Holdings Limited VST Holdings Ltd. VTech Holdings Limited Xinhua Winshare Publishing and Media Co., Ltd. CYPRUS - 2.3% Prosafe SE FRANCE - 1.4% Bonduelle SA GERMANY - 1.5% Demag Cranes AG INDIA - 7.4% KRBL Limited Derivative(a) LIC Housing Finance Ltd. LIC Housing Finance Ltd. Derivative (a) Manappuram General Finance and Leasing Ltd. NIIT Technologies Derivative (a) South Indian Bank Derivative (a) Usha Martin Group Derivative (a) IRELAND - 5.1% Glanbia plc Greencore Group plc IFG Group plc United Drug plc ITALY - 2.6% De'Longhi SpA Trevi Finanziaria SpA JAPAN - 5.5% Accordia Golf Co., Ltd. Chugoku Marine Paints, Ltd. DaiichiKosho Co. Ltd. Iino Kaiun Kaisha, Ltd. LUXEMBOURG - 1.1% Transcom WorldWide S.A. (a)(b) NETHERLANDS - 2.4% Dockwise Ltd. (a) NORWAY - 4.2% ABG Sundal Collier Holding ASA SpareBank 1SMN SpareBank NOrd-Norge PHILIPPINES - 1.9% Manila Water Company, Inc. SINGAPORE - 3.4% Breadtalk Group Ltd. M1 Ltd. SOUTH AFRICA - 3.0% Clicks Group Limited Metorex Limited (a) SWEDEN - 4.4% Duni AB Loomis AB Nolato AB SWITZERLAND - 2.7% Bobst Group SA (a) Vetropack Holding AG THAILAND - 2.4% Hana Microelectronics PCL Thai Union Frozen Products plc UNITED KINGDOM - 17.4% Alternative Networks plc BBA Aviation plc Character Group plc Clarkson plc CSR plc (a) Galliford Try plc Halfords Group plc Hampson Industries plc Keller Group plc The Restaurant Group plc Vitec Group plc Wetherspoon (JD) plc TOTAL COMMON STOCK (Cost $83,473,551) Preferred Stock - 1.2% GERMANY - 1.2% Drägerwerk AG (Cost $474,169) Short Term Investments - 4.7% Par Value Value COMMERCIAL PAPER - 4.7% HSBC Finance Corporation,0.1%, due 1/03/2011 $ (Cost $5,493,000) State Street Global Advisors FDS,0.00%, due 1/03/2011 (Cost $235) TOTAL SHORT TERM INVESTMENTS - 4.7% TOTAL INVESTMENTS - 99.9% (Cost $89,440,955) OTHER ASSETS & LIABILITIES (NET) - 0.1% NET ASSETS - 100% $ (a) Non-income producing security (b) SDR - Special Depository Receipts The percentage of each investment category is calculated as a percentage of net assets. SECTOR ALLOCATIONS (as a percentage of Total Net Assets) Consumer Discretionary 23.5% Industrials 20.5% Consumer Staples 9.2% Financials 9.2% Information Technology 7.7% Materials 6.7% Utilities 5.2% Energy 4.7% Health Care 4.3% Telecommunication Services 4.2% Cash and Other Assets 4.8% Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Quant Foreign Value Small Cap Fund FASB 157 Disclosure Portfolio securities are valued each business day at the last reported sale price on the principal exchange or market on which they are traded. If there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For certain securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Board of Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate on each business day. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. Because foreign markets may be open at different times than the New York Stock Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ●Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2-Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ●Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2010: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Carrying Value at December 31, 2010 Level 1 Level 2 Level 3 Total Foreign Value Small Cap Common Stock $- Depository Receipts - - Derivatives - - Preferred Stock - - Short Term Investments $- $- Total $ 100,852,220 $- Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR Item 2. Controls and Procedures (a)The registrant’s principal executive officer and principal financial officer have concluded, based upon their evaluation of the effectiveness of the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) of the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing date of the report that the registrant’s disclosure controls and procedures are reasonable designed to ensure that information required to be disclosed by the registrant’s Form N-Q is recorded, processed, summarized and reported with the required time periods and that information required to be disclosed by the registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the registrant’s management, including its principal executive and financial officers, as appropriate to allow timely decisions regarding required disclosure. (b)There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a- 3(d) of the Investment Company Act of 1940, as amended) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the Investment Company Act of 1940, as amended are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant:The Quantitative Group of Funds By:/s/ Willard L. Umphrey Willard L. Umphrey Chairman, President and Trustee Date:February 22, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Willard L. Umphrey Willard L. Umphrey Chairman, President and Trustee (Principal Executive Officer) Date: February 22, 2011 By:/s/ Leon Okurowski Leon Okurowski Treasurer (Principal Financial Officer) Date: February 22, 2011
